                  Case 2:19-cv-01742-MAT Document 22 Filed 03/08/21 Page 1 of 2




 1                                                     THE HONORABLE MARY ALICE THEILER
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13                               UNITED STATES DISTRICT COURT
14                              WESTERN DISTRICT OF WASHINGTON
15                                        AT SEATTLE
16
17
18   UNIVERSAL POLYGRAM                                No. 2:19-cv-01742-MAT
19   INTERNATIONAL PUBLISHING, INC.,
20   JEWEL MUSIC PUBLISHING CO., INC.,                 [PROPOSED] ORDER FOR DISMISSAL
21   ST NICHOLAS MUSIC, INC., and                      OF CLAIMS AGAINST DEFENDANT
22   CHAPPELL CO., INC.,                               PETER H. SIKOV
23
24                          Plaintiffs,
25
26           v.
27
28   ESP ENTERTAINMENT, L.L.C. and
29   PETER H. SIKOV,
30
31                          Defendants.
32
33
34
35           The Court, having considered the stipulated dismissal between Universal Polygram
36
37   International Publishing, Inc., Jewel Music Publishing Co., Inc., St. Nicholas Music, Inc., and
38
39   Chappell Co., Inc., (collectively “Plaintiffs”) and Defendants ESP Entertainment, L.L.C. and
40
41   Peter H. Sikov to dismiss all claims and counterclaims between Plaintiffs and Defendant Peter H.
42
43   Sikov, and being fully advised in the premises, now, therefore, it is
44
45           ORDERED that all claims by Plaintiffs against Defendant Peter H. Sikov be dismissed
46
47   without prejudice and without costs to either party.
48
49
50
51
                                                                                     Perkins Coie LLP
     ORDER OF DISMISSAL AS TO DEFENDANT                                         1201 Third Avenue, Suite 4900
     PETER H. SIKOV (NO. 2:19-CV-01742-MAT) – 1                                   Seattle, WA 98101-3099
                                                                                    Phone: 206.359.8000
     LEGAL151485027.1                                                                Fax: 206.359.9000
               Case 2:19-cv-01742-MAT Document 22 Filed 03/08/21 Page 2 of 2




 1           DATED this 8th day of March, 2021.
 2
 3
 4
 5
 6
                                                     A
                                                     Mary Alice Theiler
 7
 8                                                   United States Magistrate Judge
 9
10
11
12                                                Respectfully submitted,
13
14                                                By: s/ Harry H. Schneider, Jr.
15                                                By: s/ Heath L. Hyatt
16                                                Harry H. Schneider, Jr. WSBA No. 9404
17                                                Heath L. Hyatt WSBA No. 54141
18                                                Perkins Coie LLP
19                                                1201 Third Avenue, Suite 4900
20                                                Seattle, WA 98101-3099
21                                                Telephone: 206.359.8000
22                                                Facsimile: 206.359.9000
23                                                Email: HSchneider@perkinscoie.com
24                                                         HHyatt@perkinscoie.com
25
26
27                                                By: s/ Thomas T. Osinski, Jr.
28                                                Thomas T. Osinski, Jr. WSBA No. 34154
29                                                Osinski Law Offices, PLLC
30                                                535 Dock St., Suite 108
31                                                Tacoma, WA 98402
32                                                253.383.4433 Tel
33                                                253.572.2223 Fax
34                                                tto@osinskilaw.com
35
36
37
38
39
40
41
42
43
44
45
46
47
48
49
50
51
                                                                                 Perkins Coie LLP
     ORDER OF DISMISSAL AS TO DEFENDANT                                     1201 Third Avenue, Suite 4900
     PETER H. SIKOV (NO. 2:19-CV-01742-MAT) – 2                               Seattle, WA 98101-3099
                                                                                Phone: 206.359.8000
     LEGAL151485027.1                                                            Fax: 206.359.9000
